






Borrower: SYNALLOY CORPORATION AND THE OTHER CO-BORROWERS NAMED ON THE SIGNATURE
PAGE HERETO                                                      
Account Number:   9520406872                                            
                  Note Number:
                ________     2                           
Address:    775 SPARTAN BLVD STE
102                                                                          Spartanburg,
South Carolina .
  SPARTANBURG, SC 29301                                                  Date:
                              January 2, 2014                        
BB&T
MODIFICATION, RENEWAL, INCREASE AND
RESTATEMENT OF PROMISSORY NOTE


Up to $25,000,000
August 21, 2016
October 22, 2012
January 2, 2014
Note Amount
Extended Maturity Date
Prior Note Date
Modification Date





THIS NOTE (“Note”) MODIFIES, RENEWS, INCREASES, RESTATES, AND CONSTITUTES A
SUBSTITUTION FOR THE PROMISSORY NOTE DATED THE PRIOR NOTE DATE SHOWN ABOVE, FROM
THE BORROWERS EXECUTING THIS NOTE PAYABLE TO THE ORDER OF BANK IN THE PRIOR NOTE
AMOUNT SHOWN ABOVE. THE INDEBTEDNESS AND OBLIGATIONS OF THE BORROWERS EVIDENCED
BY SUCH PRIOR NOTE ARE NOT EXTINGUISHED HEREBY, AND THE BORROWERS ACKNOWLEDGE
THAT THIS NOTE CONSTITUTES A MODIFICATION AND RESTATEMENT AND SUBSTITUTION OF
AND FOR THE SAID PRIOR NOTE. THE EXECUTION AND DELIVERY OF THIS NOTE SHALL IN NO
WAY IMPAIR THE SECURITY NOW HELD FOR THE INDEBTEDNESS EVIDENCED BY THE SAID
PRIOR NOTE, AND ALL SUCH SECURITY SHALL SECURE PAYMENT OF THIS NOTE TO THE SAME
EXTENT AS THE SAID PRIOR NOTE.


BORROWER(S) REPRESENTS HEREWITH THAT THE LOAN EVIDENCED HEREBY IS BEING OBTAINED
FOR BUSINESS/COMMERCIAL PURPOSES. For value received, the undersigned, jointly
and severally, if more than one, promises to pay to BRANCH BANKING AND TRUST
COMPANY, a North Carolina banking corporation (the “Bank”), or order, at said
bank at any of its offices in the above referenced city (or such other place or
places that may be hereafter designated by Bank), the sum of TWENTY-FIVE MILLION
DOLLARS ($25,000,000) of revolving line of credit maximum availability from the
date hereof until the final maturity date of this Note as specified below


In each case in immediately available coin or currency of the United States of
America.


Consistent with the maximum available line of credit principal amounts of this
Note as indicated above, in the event that at any time the principal amount
outstanding under the Line of Credit and this Note shall exceed the lesser of
(a) the then applicable stated principal amount above and (b) the then
applicable Line of Credit Availability (as defined in the Loan Agreement
referred to below), the Borrower shall promptly repay such excess principal
amounts to the extent necessary to regain compliance with the then applicable
above principal amount and Line of Credit Availability.


Interest shall accrue from the date hereof on the unpaid balance outstanding
from time to time at the:


x The Adjusted LIBOR Rate, as defined in the attached Addendum to Promissory
Note


Principal and interest is payable as follows:


x Principal (plus any accrued interest not otherwise scheduled herein) is due in
full at maturity on August 21, 2016.


x Accrued interest is payable monthly continuing on January 21, 2014 and
continuing on the same day of each calendar period thereafter, with one final
payment of all remaining interest due on August 21, 2016.


x Prior to an event of default, Borrower may borrow, repay, and reborrow
hereunder pursuant to the terms of the Loan Agreement, as hereinafter
defined.    


The undersigned shall pay to Bank a late fee in the amount of five percent (5%)
of any installment past due for fifteen (15) or more days. When any installment
payment is past due for fifteen (15) or more days, subsequent payments shall
first be applied to the past due balance. In addition, the undersigned shall pay
to Bank a returned payment fee if the undersigned or any other




--------------------------------------------------------------------------------




obligor hereon makes any payment at any time by check or other instrument, or by
any electronic means, which is returned to Bank because of nonpayment due to
nonsufficient funds.


    All interest shall be computed and charged for the actual number of days
elapsed on the basis of a year consisting of three hundred sixty (360) days. In
the event periodic accruals of interest shall exceed any periodic fixed payment
amount described above, the fixed payment amount shall be immediately increased,
or additional supplemental interest payments required on the same periodic basis
as specified above (increased fixed payments or supplemental payments to be
determined in the Bank’s sole discretion), in such amounts and at such times as
shall be necessary to pay all accruals of interest for the period and all
accruals of unpaid interest from previous periods. Such adjustments to the fixed
payment amount or supplemental payments shall remain in effect for so long as
the interest accruals shall exceed the original fixed payment amount and shall
be further adjusted upward or downward to reflect changes in the variable
interest rate; provided that unless elected otherwise above, the fixed payment
amount shall not be reduced below the original fixed payment amount. However,
Bank shall have the right, in its sole discretion, to lower the fixed payment
amount below the original payment amount.


This Note is given by the undersigned in connection with the following
agreements (if any) between the undersigned and the Bank (collectively, the
“Agreements”):


x First Amended and Restated Loan Agreement dated August 21, 2012, executed by
the Borrowers and the Bank (as so amended, the “Loan Agreement”) executed by the
Borrowers and the Bank.


x Those additional agreements, instruments and documents scheduled or referenced
on Attachment 1 to the Loan Agreement.


All of the terms, conditions and covenants of the above described agreements are
expressly made a part of this promissory note (the “Note”) by reference in the
same manner and with the same effect as if set forth herein at length and any
holder of this Note is entitled to the benefits of and remedies provided in the
Agreements and any other agreements by and between the undersigned and the Bank.
In addition to Bank’s right of off-set and to any liens and security interests
granted to Bank in the Agreements, the undersigned hereby grants to Bank a
security interest in all of its depository accounts with and investment property
held by Bank, which shall serve as collateral for the indebtedness and
obligations evidenced by this Note.


No delay or omission on the part of the holder in exercising any right hereunder
shall operate as a waiver of such right or of any other right of such holder,
nor shall any delay, omission or waiver on any one occasion be deemed a bar to
or waiver of the same or of any other right on any future occasion. Every one of
the undersigned and every endorser or guarantor of this Note regardless of the
time, order or place of signing waives presentment, demand, protest and notices
of every kind and assents to any one or more extensions or postponements of the
time of payment or any other indulgences, to any substitutions, exchanges or
releases of collateral if at any time there be available to the holder
collateral for this Note, and to the additions or releases of any other parties
or persons primarily or secondarily liable.


The failure to pay any part of the principal or interest when due on this Note
or to fully perform any covenant, obligation or warranty on this or on any other
liability to the Bank by any affiliate (as defined in 11USC Section (101)(2)),
or by any guarantor or surety of this Note (said affiliate, guarantor, and
surety are herein called “Obligor”); or if any financial statement or other
representation made to the Bank by any of the undersigned or any Obligor shall
be found to be materially incorrect or incomplete; or if any of the undersigned
shall fail to furnish information to the Bank sufficient to verify the identity
of the undersigned as required under the USA Patriot Act; or in the event of a
default pursuant to any of the Agreements or any other obligation of any of the
undersigned or any Obligor in favor of the Bank; or in the event the Bank
demands that the undersigned secure or provide additional security for its
obligations under this Note and security deemed adequate and sufficient by the
Bank is not given when demanded; or in the event one or more of the undersigned
or any Obligor shall die, terminate its existence, allow the appointment of a
receiver for any part of its property, make an assignment for the benefit of
creditors, or where a proceeding under bankruptcy or insolvency laws is
initiated by or against any of the undersigned or any Obligor; or in the event
the Bank should otherwise deem itself, its security interest, or any collateral
unsafe or insecure; or should the Bank in good faith believe that the prospect
of payment or other performance is impaired; or if there is an attachment,
execution, or other judicial seizure of all or any portion of the Borrower’s or
any Obligor’s assets, including an action or proceeding to seize any funds on
deposit with the Bank, and such seizure is not discharged within 20 days; or if
final judgment for the payment of money shall be rendered against the Borrower
or any Obligor which is not covered by insurance or debt cancellation and shall
remain undischarged for a period of 30 days unless such judgment or execution
thereon is effectively stayed; or the termination of any guaranty agreement
given in connection with this Note, then any one of the same shall be a material
default hereunder and this Note and other debts due the Bank by any one or more
of undersigned shall immediately become due and payable without notice, at the
option of the Bank. From and after any event of default hereunder, interest
shall accrue on the sum of the principal balance and accrued interest then
outstanding at the variable rate equal to the Bank’s Prime Rate plus 5% per
annum (“Default Rate”), provided that such rate shall not exceed at any




--------------------------------------------------------------------------------




time the highest rate of interest permitted by the laws of the State of South
Carolina; and further provided that such rate shall apply after judgment. In the
event of any default, the then remaining unpaid principal amount and accrued but
unpaid interest then outstanding shall bear interest at the Default Rate called
for hereunder until such principal and interest have been paid in full. In
addition, upon default, the Bank may pursue its full legal remedies at law or
equity, and the balance due hereunder may be charged against any obligation of
the Bank to any party, including any Obligor. Bank shall not be obligated to
accept any check, money order, or other payment instrument marked “payment in
full” on any disputed amount due hereunder, and Bank expressly reserves the
right to reject all such payment instruments. Borrower agrees that tender of its
check or other payment instrument so marked will not satisfy or discharge its
obligation under this Note, disputed or otherwise, even if such check or payment
instrument is inadvertently processed by Bank unless in fact such payment is in
fact sufficient to pay the amount due hereunder.


WAIVER OF TRIAL BY JURY. UNLESS EXPRESSLY PROHIBITED BY APPLICABLE LAW, THE
UNDERSIGNED HEREBY WAIVE THE RIGHT TO TRIAL BY JURY OF ANY MATTERS OR CLAIMS
ARISING OUT OF THIS NOTE OR ANY LOAN DOCUMENT EXECUTED IN CONNECTION HEREWITH OR
OUT OF THE CONDUCT OF THE RELATIONSHIP BETWEEN THE UNDERSIGNED AND BANK. THIS
PROVISION IS A MATERIAL INDUCEMENT FOR BANK TO MAKE THE LOAN EVIDENCED BY THIS
NOTE. FURTHER, THE UNDERSIGNED HEREBY CERTIFY THAT NO REPRESENTATIVE OR AGENT OF
BANK, NOR BANK’S COUNSEL, HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT BANK
WOULD NOT SEEK TO ENFORCE THIS WAIVER OR RIGHT TO JURY TRIAL PROVISION IN THE
EVENT OF LITIGATION. NO REPRESENTATIVE OR AGENT OF BANK, NOR BANK’S COUNSEL, HAS
THE AUTHORITY TO WAIVE, CONDITION OR MODIFY THIS PROVISION.


Unless otherwise required under a Loan Agreement, if applicable, and as long as
any indebtedness evidenced by this note remains outstanding or as long as Bank
remains obligated to make advances, the undersigned shall furnish annually an
updated financial statement in a form satisfactory to Bank, which, when
delivered shall be the property of the Bank.


The term “Prime Rate,” if used herein, means the rate of interest per annum
announced by the Bank from time to time and adopted as its Prime Rate. The Prime
Rate is one of several rate indexes employed by the Bank when extending credit.
Any change in the interest rate resulting from a change in the Bank’s Prime Rate
shall become effective as of the opening of business on the effective date of
the change. If this Note is placed with an attorney for collection, the
undersigned agrees to pay, in addition to principal and interest, all costs of
collection, including reasonable attorneys’ fees     of Bank actually incurred
at their customary rates and all related costs of collection or enforcement that
may be incurred by Bank. The Borrowers shall be liable for such attorneys’ fees
and costs whether or not any suit or proceeding is actually commenced. which the
undersigned agrees shall be equal to 15% of the principal and interest
outstanding at the time of acceleration or other action by Lender to collect the
sums due hereunder, unless the actual attorneys’ fees incurred, based upon
Bank’s counsel’s normal hourly fees chargeable to Bank, shall be greater than
15% of principal and interest, in which case such billed amount based on such
hourly rate shall be the attorneys’ fee payable hereunder. All obligations of
the undersigned and of any Obligor shall bind his heirs, executors,
administrators, successors, and/or assigns. Use of the masculine pronoun herein
shall include the feminine and the neuter, and also the plural. If more than one
party shall execute this Note, the term “undersigned” as used herein shall mean
all parties signing this Note and each of them, and all such parties shall be
jointly and severally obligated hereunder. Whenever possible, each provision of
this Note shall be interpreted in such a manner to be effective and valid under
law, but if any provision of this Note shall be prohibited by or invalid under
such law, such provision shall be ineffective but only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Note. All of the undersigned hereby waive
all exemptions and homestead laws. The proceeds of the loan evidenced by this
Note may be paid to any one or more of the undersigned. No waivers and
modifications shall be valid unless in writing and signed by the Bank. In case
of conflict between the terms of this Note and the Loan Agreement or Commitment
Letter issued in connection herewith, the priority of controlling terms shall be
first this Note, then the Loan Agreement, and then the Commitment Letter. This
Note shall be governed by and construed in accordance with the laws of South
Carolina.


[SIGNATURES APPEAR ON THE FOLLOWING PAGE]














*     of Bank actually incurred at their customary rates and all related costs
of collection or enforcement that may be incurred by Bank. The Borrowers shall
be liable for such attorneys’ fees and costs whether or not any suit or
proceeding is actually commenced.




--------------------------------------------------------------------------------






BB&T


SIGNATURE PAGE
TO
MODIFICATION, RENEWAL, INCREASE AND
RESTATEMENT OF PROMISSORY NOTE


Borrower: SYNALLOY CORPORATION AND THE OTHER CO-BORROWERS NAMED ON THIS
SIGNATURE PAGE                                              
Account Number:   9520406872                            Note Number:
         2                                                      Date:
           January 2, 2014               


NOTE AMOUNT
Up to $25,000,000
Subject to the line of credit availability
as and when provided herein


Waiver of Appraisal Rights. The laws of South Carolina provide that in any real
estate foreclosure proceeding a defendant against whom a personal judgment is
taken or asked may within thirty days after the sale of the mortgaged property
apply to the court for an order of appraisal. The statutory appraisal value as
approved by the court would be substituted for the high bid and may decrease the
amount of any deficiency owing in connection with the transaction. TO THE
FULLEST EXTENT PERMITTED BY LAW AND AS A MATERIAL INDUCEMENT FOR LENDER TO MAKE
THE LOAN,THE BORROWERS HEREBY WAIVE AND RELINQUISH THE STATUTORY APPRAISAL
RIGHTS WHICH MEANS THE HIGH BID AT THE JUDICIAL FORECLOSURE SALE WILL BE APPLIED
TO THE DEBT REGARDLESS OF ANY APPRAISED VALUE OF THE MORTGAGED PROPERTY.


        IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Note under seal as of the date first written above.
















Witness (as to the co-Borrowers):










______________________________
SYNALLOY CORPORATION
METCHEM, INC.
SYNALLOY FABRICATION, LLC
RAM-FAB, LLC
SYNALLOY METALS, INC.
BRISTOL METALS, LLC
MANUFACTURERS SOAP & CHEMICAL COMPANY
MANUFACTURERS CHEMICALS, LLC
PALMER OF TEXAS TANKS, INC.
SYNTRANS, LLC
CRI TOLLING, LLC








By:
                                                                                  (SEAL)
Richard D. Sieradzki
Vice President, Finance
of and on behalf of each of
the above-named entities










Witness (as to BB&T):










______________________________
BRANCH BANKING AND TRUST COMPANY








By: ________________________________
        Stan W. Parker
        Senior Vice President







